   Case 19-25879         Doc 8        Filed 09/18/19       Entered 09/18/19 14:03:58            Desc Main
                                         Document          Page 1 of 1

              U.S. %DQNUXSWF\ Court for the Northern District Of Illinois
                            Attorney Appearance Form


Case Title: In re: Nancy L Rojas                           Case Number: 19-25879


An appearance is hereby filed by the undersigned as attorney for:
Caliber Home Loans, Inc.
Attorney name (type or print): Pinju Chiu

Firm: Heavner, Beyers & Mihlar, LLC

Street address: 111 East Main Street

City/State/Zip: Decatur, IL 62523

Bar ID Number: 6329542                                     Telephone Number: (217) 422-1719
(See item 3 in instructions)

Email Address: bkdept@hsbattys.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 09/18/2019

Attorney signature:            S/ Pinju Chiu
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
